Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 16, 2020

The Court of Appeals hereby passes the following order:

A20A2053. ROOSEVELT B. MCRAE v. THE STATE.

      Roosevelt B. McRae pled guilty to burglary and was sentenced to eight years
of probation. McRae violated the terms of his probation, and the trial court revoked
the probation and sentenced McRae to two years in confinement. McRae then filed
a motion for sentence modification, arguing that he was not given proper credit for
time served. The trial court dismissed the motion, and McRae filed this direct appeal.
We, however, lack jurisdiction.
      “In determining the proper procedure to follow in pursuing an appeal, the
underlying subject matter generally controls over the relief sought.” Self v. Bayneum,
265 Ga. 14, 14-15 (453 SE2d 27) (1995). Because the underlying subject matter of
this appeal is the revocation of McRae’s probation, he was required to file an
application for discretionary appeal in order to appeal. See OCGA § 5-6-35 (a) (5),
(b); Todd v. State, 236 Ga. App. 757, 758 (513 SE2d 287) (1999); White v. State, 233
Ga. App. 873, 874 (505 SE2d 228) (1998). His failure to do so deprives this Court of
jurisdiction over this direct appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/16/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.